This is an appeal by an employer and .¿Etna Life Insurance Company, its carrier, from an award of the State Industrial Board in favor of claimant. Claimant was engaged as a truekdriver. On May 3, 1937, while in the course of his employment and while lifting a package he developed a sacroiliac sprain resulting in disablement from May 4, 1937, to June 28, 1937. The .Ætna Life Insurance Company was the insurance carrier for the employer at the time the accident occurred. On February 5, 1938, while claimant was picking up a boiler claimant sustained another injury. At that time the insurance carrier of the employer was the Great American Indemnity Company. That company admitted responsibility for the second accident and paid an award for the disability resulting from such accident from February 5 until March 21, 1938. The State Industrial Board found that the injuries which claimant sustained in the second accident on February 5, 1938, were the result of the first injury which occurred on May 3,1937, and, therefore, chargeable against the .¿Etna Life Insurance Company. The proof sustains the findings of the State Industrial Board. Award unanimously affirmed, with costs to Great American Indemnity Company and against the /Etna Life Insurance Company. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.